DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a CIP application with a claim of priority to U.S. Application No. 16/964,981 and to PCT/US2019/015465, and further claims priority to a Chinese parent application, CN 2018/10080360.  However, priority to these applications is DENIED for the reasons set forth below.
	Claims 1 – 20 are pending.

Denial of Claim of Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  However, Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 112(a) as follows:
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	Each of the disclosures of the following prior-filed provisional applications fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, as follows:
	Application 16/964,981			This application does not provide support for the claim features relating to splitting a live scan or template into sub-samples or segments and storing the sub-samples at different nodes on the blockchain, nor for the features of comparing the sub-samples using a matching algorithm to complete an authentication.  The specification also fails to provide explicit support for various other limitations of the independent claims and several of the dependent claims.
	Application PCT/US2019/015465		This Application is the parent of the above-referenced application and presumably is identical thereto.  Accordingly, it likewise fails to provide support for the claims for the same reasons set forth above.
	Application CN 2018/10080360		This Application is the foreign parent of the above-referenced applications and presumably is identical thereto.  Accordingly, it likewise fails to provide support for the claims for the same reasons set forth above.
	Therefore, the disclosures in these do not appear to provide support for one or more limitations of the claims of the present invention and the present application is therefore not entitled to the benefit of the filing date of these applications.  
	Therefore, it is respectfully submitted that – subject to Applicant’s further arguments – the effective filing date of this instant Application is September 10, 2013.

Claim Rejections – 35 USC § 101

3.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A.	Rejection Based on Abstract Idea
Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Statutory Categories
Claim 1 is a method claim and therefore falls into the category of a “process.”   
Claim 11 is an apparatus claim that recites various computers or computing devices, etc.  This claim therefore falls into the category of “machine/manufacture.”  
C.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of all claims on the grounds of abstract idea.
Claim 1 recites the limitation:
“receiving a user live scan; receiving a biometric template; splitting each of the user live scan and the biometric template into a plurality of sub- samples thereof, each user live scan sub-sample comprising a subset of the user live scan and each biometric template sub-sample comprising a subset of the biometric template that corresponds to an associated user live scan sub-sample;”

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic principle or practice is the common practice of authenticating transaction requests via a biometric sample and dividing or splitting the sample into sub-groups or segments referred to herein as “sub-samples.”   This practice is a very common technique in matching biometric scans and appears throughout the literature.  Biometric matching occurs millions of times each day, especially in financial transactions where fingerprints are commonly used to authenticate a user in order to complete a financial transaction.
Furthermore, the mere nominal recitation of questionable computerized terms - such as “scan,” or “sample” - does not remove the claim from the category of common or abstract methods of organizing human activity.  
Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
D.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
a decentralized computing network processing cluster, 
the processing cluster comprised of a plurality of sub-sample processing clusters (SSPCs), 
each SSPC comprising one or more processors, each processor comprised of a network-connected computer, 
assigning each user live scan sub-sample and its associated biometric template sub- sample for processing by at least an assigned one of said SSPCs; 
determining, by the assigned SSPC, a sub-sample sub-result based on comparison of the user live scan sub-sample with its associated biometric template sub-sample; 
determining, by the processing cluster, a biometric authentication result based at least in part upon the sub-sample sub-results; 
storing the biometric authentication result in a decentralized authentication ledger.  
	No additional computer components are mentioned in these limitations except “processing cluster.”  This term is recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  The recited steps common authentication steps and practices.  If the biometric sample is a photograph, a person could perform the comparison in his or her mind.  
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – biometric authentication  - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
E.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 1.
F.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of a live scan.
Claim 3 merely recites the abstract concept of processing a live scan.
Claim 4 merely recites the abstract concept of a weighted average used commonly in matching algorithms.
Claim 5 merely recites the abstract concept of a max or min.
Claim 6 merely recites the abstract concept of a ledger.
Claim 7 merely recites the abstract concept of consensus rules.
Claim 8 merely recites the abstract concept of computational efficiency.
Claim 9 merely recites the abstract concept of a plurality of nodes.
Claim 10 merely recites the abstract concept of sub-samples of varying length.
Claim 11 - 20 are virtually identical to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  
None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 - 20 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

[Office Note:  the Office notes that subject matter disclosed in the specification, including the drawings, may represent eligible subject matter.  Therefore, Applicant is requested to contact the Examiner to schedule an interview – using the AIR form which is at the conclusion section of this action.]


Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. §103 as being unpatentable over PCT Patent Publication No. WO 2019/125041 to Baasid Lab Japan (hereinafter “Baasid”) in view of PCT Patent Publication No. WO 2018/096052 to Roskvist (hereinafter “Roskvist”) 

Baasid is in the exact same field of endeavor as the claimed invention – the use of blockchains or distributed ledgers in connection with biometric authentication. The title of Baasid reads as follows:   Authentication system using separation, then distributed storage of personal information using blockchain
Moreover, Baasid uses the common practice of “splitting” the biometric sample into sub-samples for secure storage and eventual comparison or matching.  The Abstract is as follows:
“Embodiments of the present invention provide computing devices whereby digital fragment codes formed by splitting a digital code are distributed and stored in data nodes of a distributed storage network, and meta-codes, which are media for tracking the digital fragment codes, are distributed and stored in block nodes of a blockchain network, and thus the accessing, damaging, tampering and leaking of a file requiring security, such as biometric information, may be prevented.”  (emphasis added) 

Thus, Baasid’s teachings are almost identical to those of the claimed invention:
“Embodiments of the present invention provide a method and apparatus for distributing and storing digital fragments codes in which digital codes are divided in data nodes of a distributed storage network and distributing metacodes as a medium for tracking digital fragments codes to block nodes in a block chain network, It is the main purpose of the invention to prevent access, corruption, tampering, and leakage of files that require security, such as information.
Other and further objects, which are not to be described, may be further considered within the scope of the following detailed description and easily deduced from the effects thereof.
According to an aspect of the present invention, there is provided an authentication node connected to a block-chain network and a distributed storage network, the authentication node generating a digital code from security information received from a user node or a service node, And a transmitting and receiving unit for transmitting the digital piece code to the data node to distributively store the digital piece code in at least two data nodes of the distributed storage network, And extracted from the data node using a meta code that is an intermediary for tracking the digital piece code.”  (emphasis added) 

Baasid also teaches, as noted above, the splitting of the biometric scan:
“BaaSID's personal authentication information is not stored on any server or user device even when the authentication is performed, thus basically preventing the hacking attempt. BaaSID does not exist in the world, even the user's personal information, the biometric image, and all other information, either in its original form or in any form, even on its own device. Only the nodes of the public participants (users) are stored in fragments and distributed (meaning that each piece of encrypted data is distributed separately to the participants). The unique Split ID refers to the different encrypted data as it acknowledges the originality of each participant. A block of one small participant group having such a split ID is called a split block. All public transaction books in which participants trade BASI tokens are stored in a separate Crypto exchange block.”  (emphasis added) 

OFFICE NOTE:  Since significant portions of Baasid are quoted above and below, reference to specific pages are not deemed necessary, given that the PCT Patent Publication does not contain paragraph numbers.

 Therefore, with regard to Claim 1, Baasid teaches:

1.  A method for biometric authentication of a user live scan against a biometric template by a decentralized computing network processing cluster, the processing cluster comprised of a plurality of sub-sample processing clusters (SSPCs), each SSPC comprising one or more processors, each processor comprised of a network-connected computer, the method comprising:  (See at least Abstract quoted above, wherein a blockchain is considered to constitute the recited “decentralized computing network processing cluster.”  Further, Baasid teaches as follows:
“The distributed storage network can be implemented as a framework composed of a plurality of modules performing specific functions. A distributed storage network may include a cluster or a node. A cluster is a set of computers interconnected to perform a specific function. A node is an individual computer that constitutes a cluster.

receiving a user live scan;  (See at least the following teaching:
“Authentication' is an act of verifying and certifying that digital signature generation information belongs solely to a specific person. There are two types of authentication methods: knowledge-based authentication, ownership-based authentication, and feature-based authentication. The knowledge-based authentication method is a method of confirming what is known by using an ID / password or an IP pin. The proprietary-based authentication method is a method of authenticating based on a physical entity possessed by using an official certificate, OTP, or the like. The feature-based authentication method is a method of authenticating based on characteristics that can identify an entity using biometric authentication, smart signature, and the like. In particular, bio-based authentication can authenticate users based on behavioral characteristics such as fingerprint, iris, face, biological characteristics, voice, and signature.”  (emphasis added) 

receiving a biometric template;  (See at least the following teaching regarding a template received at registration:
“The authentication node 310 is connected to the block-chain network and the distributed storage network.
The processing unit of the authentication node 310 generates a digital code from the security information received from the user node 340 or the service node 350, and divides the digital code into predetermined units to generate digital piece code. When the transmitting / receiving unit receives the registration request message regarding the security information from the user node 340 or the service node 350, the processing unit can generate the digital piece code.”  (emphasis added) 

In Baasid, the “authentication node” and/or the “service node” are considered to constitute the recited “transaction director.”

splitting each of the user live scan and the biometric template into a plurality of sub- samples thereof, each user live scan sub-sample comprising a subset of the user live scan and each biometric template sub-sample comprising a subset of the biometric template that corresponds to an associated user live scan sub-sample;  (See at least the section quoted above regarding splitting the biometric sample of the user into “fragments.”  The following from Baasid is also instructive:
“Participant's personal information is separated into thousands of pieces by Split Engine. All of these fragmented IDs are encrypted and stored in their own Split Blocks. It is the process of downloading and recovering a single source as if allocation values and separated pieces of separated data are rationally found and combined with the fastest node and data.”  (emphasis added) 

assigning each user live scan sub-sample and its associated biometric template sub- sample for processing by at least an assigned one of said SSPCs; (See at least:
“Participants' Split IDs are kept with their own unique passwords along with Public Keys, and unique Split data is kept secure through BaaSID's virtual currency, wallet, and transactions. Participants and an unspecified number of participants will certify and participate in authentication while granting temporary one-time instant access to each other when accessing a specific Internet service.
BaaSID's personal authentication information is not stored on any server or user device even when the authentication is performed, thus basically preventing the hacking attempt. BaaSID does not exist in the world, even the user's personal information, the biometric image, and all other information, either in its original form or in any form, even on its own device. Only the nodes of the public participants (users) are stored in fragments and distributed (meaning that each piece of encrypted data is distributed separately to the participants). The unique Split ID refers to the different encrypted data as it acknowledges the originality of each participant. A block of one small participant group having such a split ID is called a split block. All public transaction books in which participants trade BASI tokens are stored in a separate Crypto exchange block.”

determining, by the assigned SSPC, a sub-sample sub-result based on comparison of the user live scan sub-sample with its associated biometric template sub-sample;  (See at least the following teaching regarding matching to obtain an authentication result:
“The processing portion of the data node 332 tracks the digital fragment code based on the fragment dispersion map. The transceiver of the data node 332 may receive the metacode from the authentication node. And receives a matching meta-code using the meta-distributed map of the authentication node. The fragment scatter map may include information about the block node where the meta code is stored. The meta-code may be received from the corresponding block node. In the fragment dispersion map, the metacode and the piece code (or the node in which the piece code is stored) are matched, and the piece code can be extracted. The transmitting and receiving unit transmits the tracked digital piece code to the authentication node 310.”

determining, by the processing cluster, a biometric authentication result based at least in part upon the sub-sample sub-results; and  (See at least the above quotation.)

storing the biometric authentication result in a decentralized authentication ledger.  (See at least the following teaching:
“Hereinafter, the service node will be described.
The node 350 provides various services to the user and authenticates the user via the authentication node. The service node 350 is connected to the user 340 and the authentication node 310. The transmitting and receiving unit of the service node 350 transmits an authentication request message to the authentication node 310 and receives a result message. The transmitting and receiving unit can request and receive security data such as confidential documents from the authentication node. The authentication node 310 is connected to the block-chain network and the distributed storage network. The authentication node 310 collects digital piece codes from the data nodes of the distributed storage network using the meta-code stored in the block node of the block-chain network, Are merged and restored into a digital code.” (emphasis added) 

Therefore, Baasid appears to teach the basic limitations of Claim 1.  Nevertheless, out of an abundance of caution, and subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, Roskvist is cited for its teachings of matching parameters.  
Roskvist is in the same field at the claimed invention and Baasid.

The Abstract of Roskvist reads as follows:
“A method (10) for matching a biometric user template to at least one multi template is provided. Each multi template is formed by a group of sub templates each representing an area of an associated biometric object of a person. The method comprises a) determining (11) a first matching score between at least one of the sub templates for at least one of the multi-templates and the user template; b) determining (12) an order of the sub templates based on their first matching score and which multi template they belong to; c) processing (13) at least one of the sub templates successively based on the predetermined order, wherein said processing comprises for each sub template: d) determining (131) a second matching score between the sub template and the user template, e) comparing (132) the second matching score to a threshold score, and g) generating (133) a signal indicating a match if the second matching score is above the threshold score..”  (emphasis added) 

Thus, Roskvist teaches an image or biometric sample of a user is split into “sub templates” as noted above.  The focus of Roskvist is the use of matching algorithms and the parameters for determining a match.  Roskvist teaches that computational efficiency can be achieved with these matching algorithms:
“The present inventor has realized that by performing a pre-matching using a less computational intensive algorithm, not being bound by any FAR requirement, it is possible to identify sub templates most likely to result in a match with the subsequent second matching algorithm, and process these first with the second matching algorithm. In this way it is more likely that a successful match (using the second matching algorithm) will occur quicker than using the conventional approach.”  (emphasis added) 

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the biometric authentication teachings of Baasid, wherein a blockchain is used to store fragments of a biometric sample, with the blockchain matching of biometric sub-samples teachings of Roskvist, wherein a matching algorithm is taught.  The motivation to do so comes from Baasid.  As quoted above, Baasid teaches the matching of code which represents the biometric template (e.g. “fragments”).  It would greatly enhance the efficiency and processing accuracy of the system of Baasid to use the matching algorithm teachings of Roskvist.  

With regard to Claim 2, Baasid teaches wherein the step of receiving a user live scan comprises receiving a user live scan originating from a registered computing device associated with a user.  (See at least:  “In step S710, the authentication node encrypts the personal information data registered by the individual (Encrypt). In step S720, the authentication node divides the encrypted personal information into several pieces (Split).”)

With regard to Claim 3,  Baasid teaches wherein the step of receiving a user live scan originating from a registered computing device associated with a user comprises: capturing a live scan by the registered device; transmitting the live scan to a transaction director; and relaying the live scan from the transaction director to the processing cluster.  (See at least:  “The distributed storage network can be implemented as a framework composed of a plurality of modules performing specific functions. A distributed storage network may include a cluster or a node. A cluster is a set of computers interconnected to perform a specific function. A node is an individual computer that constitutes a cluster.”)

With regard to Claim 4, Baasid in view of Roskvist teaches wherein the step of determining a biometric authentication result comprises calculating a weighted average of the sub-results.  (See at least:  “Accordingly, the sub templates may be ordered such that the ones with the highest scores are selected for subsequent processing first. The method further comprises c) processing 13 at least one of the sub templates successively based on the predetermined order. The processing comprises for each sub template: d) determining 131 a second matching score between the sub template and the user template, e) comparing 132 the second matching score to a threshold score, and g) generating 133 a signal indicating a match if the second matching score is above the threshold score.”  
The use of a matching “score” and a “threshold” score is considered to constitute the recited “weighted average.”  A person of ordinary skill in the art would readily understand that such matching algorithms frequently use a weighted average in making such calculations.)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the biometric authentication teachings of Baasid, wherein a blockchain is used to store fragments of a biometric sample, with the blockchain matching of biometric sub-samples teachings of Roskvist, wherein a matching algorithm is taught.  The motivation to do so comes from Baasid.  As quoted above, Baasid teaches the matching of code which represents the biometric template (e.g. “fragments”).  It would greatly enhance the efficiency and processing accuracy of the system of Baasid to use the matching algorithm teachings of Roskvist.  

With regard to Claim 5, Baasid in view of Roskvist teach wherein the step of determining a biometric authentication result comprises determining a maximum or minimum value of the sub-results.  (See at least:  “It should be appreciated that depending on the first matching score a group may not be represented by all of the available multi templates, especially if the first matching score of a sub template of a certain multi template is below a threshold score. In this way, sub templates for multi templates not meeting the minimum threshold score may be discarded from each group. For example, if the minimum threshold score would be set to 0.66, then G3M1 (0.65) would be discarded from Group 3 above and the order of processing would be:”  
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the biometric authentication teachings of Baasid, wherein a blockchain is used to store fragments of a biometric sample, with the blockchain matching of biometric sub-samples teachings of Roskvist, wherein a matching algorithm is taught.  The motivation to do so comes from Baasid.  As quoted above, Baasid teaches the matching of code which represents the biometric template (e.g. “fragments”).  It would greatly enhance the efficiency and processing accuracy of the system of Baasid to use the matching algorithm teachings of Roskvist.  

With regard to Claim 6, Baasid teaches wherein a copy of the biometric authentication ledger is maintained by each of the processors.  (See at least:  “As described above, according to the embodiments of the present invention, the digital piece code obtained by dividing the digital code is distributedly stored in the data nodes of the distributed storage network, and the metacode, which is the medium for tracking the digital piece code, Distributed and stored in block nodes, it is possible to prevent accessing, corruption, modulation, and leakage of a file requiring security such as biometric information.”)

With regard to Claim 7, Baasid teaches in which the step of determining, by the assigned SSPC, a sub-sample sub-result based on comparison of the user live scan sub-sample with its associated biometric template sub-sample comprises: determining a local sub-result by each of said processors within an assigned SSPC; and applying, by the SSPC processors, consensus rules to determine a sub-result based on the local sub-results.  (See at least:  “A block-chain network is a peer-to-peer system in which blocks storing data are interconnected. One block has a hash pointer of the previous block, and the blocks can be connected in a unidirectional manner. Each block can consist of a header and a body. A block chain can be viewed as a Ledger that contains transaction information and history, and can be consensus on the content and order of transactions between the nodes.”)

With regard to Claim 8, Baasid in view of Roskvist teaches wherein the step of assigning each user live scan sub-sample and its associated biometric template sub-sample for processing by at least an assigned one of said SSPCs comprises assigning each user live scan sub-sample and its associate biometric template sub-sample to a SSPC based at least in part upon the computational performance of processors within each SSPC.  (See at least: “An aim of the present invention is to speed up the matching process, e.g. for authentication purposes, for any solution utilizing a number of reference templates to be matched with a biometric user template, without requiring more computational power. Fig. 1 shows a flow chart of a method for matching a biometric user template to at least one multi template. Each multi template is formed by a group of sub templates each representing or being associated with an area of an associated biometric object of a person. In this way, since the multi template comprises more than one sub template, the multi template represents or is associated with an area of the associated biometric object being larger than each of the sub templates.”  The use of the sub-template having the “highest” score is considered to constitute the recited “node” with more computational capacity.)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the biometric authentication teachings of Baasid, wherein a blockchain is used to store fragments of a biometric sample, with the blockchain matching of biometric sub-samples teachings of Roskvist, wherein a matching algorithm is taught.  The motivation to do so comes from Baasid.  As quoted above, Baasid teaches the matching of code which represents the biometric template (e.g. “fragments”).  It would greatly enhance the efficiency and processing accuracy of the system of Baasid to use the matching algorithm teachings of Roskvist.  

With regard to Claim 9, Baasid in view of Roskvist teach wherein the step of assigning each user live scan sub-sample and its associated biometric template sub-sample for processing by at least an assigned one of said SSPCs comprises assigning a plurality of sub-samples to each of one or more of said SSPCs based at least in part upon the computational performance of processors within said SSPCs.  (See at least the quote relating to Claim 8.  The processing nodes with the highest matching scores are considered to constitute the recited assigning to a plurality of processors.)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the biometric authentication teachings of Baasid, wherein a blockchain is used to store fragments of a biometric sample, with the blockchain matching of biometric sub-samples teachings of Roskvist, wherein a matching algorithm is taught.  The motivation to do so comes from Baasid.  As quoted above, Baasid teaches the matching of code which represents the biometric template (e.g. “fragments”).  It would greatly enhance the efficiency and processing accuracy of the system of Baasid to use the matching algorithm teachings of Roskvist.  

With regard to Claim 10, Baasid in view of Roskvist teaches wherein: the user live scan sub-samples have varying length; and the step of assigning each user live scan sub-sample and its associated biometric template sub-sample for processing by at least an assigned one of said SSPCs comprises 48assigning each user live scan sub-sample and its associate biometric template sub-sample to a SSPC based at least in part upon computational performance of processors within each SSPC.  (See at least Roskvist:  An aim of the present invention is to speed up the matching process, e.g. for authentication purposes, for any solution utilizing a number of reference templates to be matched with a biometric user template, without requiring more computational power. Fig. 1 shows a flow chart of a method for matching a biometric user template to at least one multi template. Each multi template is formed by a group of sub templates each representing or being associated with an area of an associated biometric object of a person. In this way, since the multi template comprises more than one sub template, the multi template represents or is associated with an area of the associated biometric object being larger than each of the sub templates.”  Given that each sub-template relates to a different area or portion of the biometric image, of necessity, the sub-templates are of different lengths.
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the biometric authentication teachings of Baasid, wherein a blockchain is used to store fragments of a biometric sample, with the blockchain matching of biometric sub-samples teachings of Roskvist, wherein a matching algorithm is taught.  The motivation to do so comes from Baasid.  As quoted above, Baasid teaches the matching of code which represents the biometric template (e.g. “fragments”).  It would greatly enhance the efficiency and processing accuracy of the system of Baasid to use the matching algorithm teachings of Roskvist.  

With regard to Claim 11, the claimed invention is essentially identical to that claimed with respect to Claim 1 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 12, the claimed invention is essentially identical to that claimed with respect to Claim 6 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 13, the claimed invention is essentially identical to that claimed with respect to Claim 2 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 14, the claimed invention is essentially identical to that claimed with respect to Claim 2 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 15, the claimed invention is essentially identical to that claimed with respect to Claim 1 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 16, the claimed invention is essentially identical to that claimed with respect to Claim 4 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 17, the claimed invention is essentially identical to that claimed with respect to Claim 5 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 18, the claimed invention is essentially identical to that claimed with respect to Claim 7 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 19, the claimed invention is essentially identical to that claimed with respect to Claim 8 above and is therefore obvious for the same reasons as set forth above with respect to that claim.
With regard to Claim 20, the claimed invention is essentially identical to that claimed with respect to Claim 10 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

Conclusion
5.	 Applicant should carefully consider the following in connection with this Office Action:
   	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as any previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. using a blockchain structure to store biometric identification and authentication data and splitting the scans and templates for storage in the decentralized ledger).   Indeed, there is a plethora of prior art in these fields.
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2019/0058708 to Wagner.  This reference is relevant to the features of matching biometric templates using a blockchain.
	U.S. Patent Publication No. 2008/0019573 to Baltatu et al.  This reference is relevant to the features of storing biometric templates on a decentralized platform.
	U.S. Patent No. 9,935,947 to Machant.  This reference is relevant to the features of matching parameters.

	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	

D.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

August 11, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691